Name: Commission Regulation (EEC) No 405/91 of 20 February 1991 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 2. 91 Official Journal of the European Communities No L 48/21 COMMISSION REGULATION (EEC) No 405/91 of 20 February 1991 fixing the amount of the subsidy on oil seeds sion Regulation (EEC) No 3866/90 (7), as last amended by Regulation (EEC) No 389/91 (8) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3866/90 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 3577/90 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 354/91 0, Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 2206/90 (6), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ Article 1 The amount of the subsidy and the exchange rate referred to in Article 33 (2) and (3) of Commission Regulation (EEC) No 2681 /83 (9) are as set out in the Annexes hereto. Article 2 This Regulation shall enter into force on 21 February 1991 . This Regulation shall be binding in its entirety and, directly applicable in all Member States . Done at Brussels, 20 February 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 172, 30 . 9 . 1966, p. 3025/66. (2) OJ No L 353, 17. 12. 1990, p. 23. (3) OJ No L 164, 24. 6. 1985, p. 11 . (4) OJ No L 44, 18 . 2. 1991 , p. 48 . Is) OJ No L 167, 25 . 7. 1972, p. 9 . (6) OJ No L 201 , 31 . 7. 1990, p. 11 . 0 OJ No L 367, 29 . 12. 1990 , p. 80 . (8) OJ No L 45, 19 . 2. 1991 , p. 17. O OJ No L 266, 28 . 9 . 1983, p. 1 . No L 48/22 Official Journal of the European Communities 21 . 2. 91 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) Current 2 1st period 3 2nd period 4 3rd period 5 4th period 6 5th period 7 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 2. Final aids : Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr)  in Spain (Pta)  in Portugal (Esc) 0,000 28,355 21,385 50,34 56,72 1 038,38 168,85 192,03 18,793 16,392 37 669 4 415,14 0,00 5 926,83 0,000 28,381 21,411 50,41 56,79 1 039,64 169,05 192,27 18,815 16,407 37 714 4 393,01 0,00 5 932,44 0,000 28,459 21,489 50,59 57,00 1 043,43 169,67 192,97 18,884 16,464 37 852 4 369,26 0,00 5 945,14 0,000 28,347 21,377 50,33 56,70 1 037,99 168,78 191,96 18,786 16,359 37 655 4 295,61 0,00 5 911,43 0,000 28,344 21,374 50,32 56,70 1 037,84 168,76 191,94 18,783 16,356 37 649 4 294,83 0,00 5 910,80  ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) Current 2 1st period 3 2nd period 4 3rd period 5 4th period 6 5th period 7 1 . Gross aids (ECU) : I I  Spain 1,695 1,721 1,799 1,687 1,684   Portugal 30,855 30,881 30,959 30,847 30,844   Other Member States 23,885 23,91 1 23,989 23,877 23,874  2. Final aids : IIl l ll Seed harvested and processed in : l ll  Federal Republic of Germany (DM) 56,23 56,29 56,47 56,21 56,20   Netherlands (Fl) 63,36 63,43 63,63 63,34 63,33   BLEU (Bfrs/Lfrs) 1 159,77 1 161,03 1 164,82 1 159,38 1 159,23   France (FF) 188,59 188,79 189,41 188,52 188,50   Denmark (Dkr) 214,48 214,72 215,42 214,41 214,39   Ireland ( £ Irl) 20,990 21,012 21,081 20,983 20,980   United Kingdom ( £) 18,341 18,356 18,413 18,308 18,305   Italy (Lit) 42 072 42118 42 255 42 058 42 053   Greece (Dr) 4 972,41 4 950,28 4 926,53 4 852,87 4 852,09   Spain (Pta) 346,00 351,18 361,15 338,93 338,49 .   Portugal (Esc) 6 448,52 6 454,13 6 466,83 6 433,12 6 432,49  21 . 2 . 91 Official Journal of the European Communities No L 48/23 ANNEX III Aids to sunflower seed (amounts per 100 kg) Current 2 1st period 3 2nd period 4 3rd period 5 4th period 6 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 2. Final aids : (a) Seed harvested and processed in (') :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr)  Portugal (Esc) (b) Seed harvested in Spain and processed : - in Spain (Pta)  in another Member State (Pta) 31,068 39,973 27,733 65,29 73,56 1 346,61 218,97 249,04 24,371 21,322 48 850 5 806,97 8 351,35 4 824,88 4 878,62 31,123 40,033 27,793 65,43 73,72 1 349,53 219,44 249,58 24,424 21,364 48 956 5 790,65 8 364,06 4 834,59 4 889,07 31,281 40,194 27,954 65,81 74,15 1 357,34 220,71 251,02 24,565 21,486 49 240 5 784,24 8 394,02 4 856,97 4 911,99 31,125 40,047 27,807 65,46 73,76 1 350,21 219,55 249,70 24,436 21,351 48 981 5 697,67 8 352,87 4 829,43 4 885,93 31,025 39,949 27,709 65,23 73,50 1 345,45 218,78 248,82 24,350 21,272 48 808 5 672,38 8 332,39 4 814,67 4 871,43 . (') Fox seed harvested in Member States other than Spain and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0186140. ANNEX IV Exchange rate of the ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of ECU 1) Current 2 1st period 3 2nd period 4 3rd period 5 4th period 6 5th period 7 DM 2,047880 2,045480 2,043040 2,040820 2,040820 Fl 2,306230 2,303650 2,301080 2,298490 2,298490  Bfrs/Lfrs 42,151400 42,119899 42,082300 42,051400 42,051400  FF 6,977200 6,971890 6,966610 6,963090 6,963090  Dkr 7,874260 7,871280 7,868770 7,867800 7,867800  £Irl 0,768798 0,768946 0,769497 0,769593 0,769593  £ 0,704299 0,705880 0,707297 0,708531 0,708531  Lit 1 539,50 1 541,55 1 544,16 1 546,1 1 1 546,1 1  Dr 219,36600 222,14300 224,89100 227,63600 227,63600  Esc 180,19000 180,69300 181,35600 182,08700 182,08700  - Pta 128,09500 128,48600 128,88700 129,24900 129,24900 